Citation Nr: 1444514	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  10-11 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.C. Chapman



INTRODUCTION

The Veteran served on active duty from July 1999 to May 2002.  This matter is before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of service connection for a low back disability (on de novo review) is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran did not appeal a July 2002 rating decision which denied service connection for low back pain, finding generally that there was no evidence of a chronic back disability; no relevant evidence was received within a year of this decision, and it became final.

2.  Evidence received since the July 2002 rating decision, including private treatment records, shows that the Veteran currently has disc herniation, disc protrusion, and degenerative changes of the lumbar spine that relates to the previously unestablished element of whether the Veteran has a low back disability that is attributable to service.


CONCLUSIONS OF LAW

1.  The July 2002 rating decision denying service connection for low back pain is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim for service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.    § 3.156 (2013).


ORDER

The claim for service connection for a low back disability is reopened.


REMAND

Above, the Board reopened the claim for service connection based on the finding and conclusion that new and material evidence has been received to reopen the issue.  Prior to considering the reopened claim for service connection for a low back disability on de novo review, the Board observes that additional development is warranted.

Specifically, a review of the record reflects that the Veteran has been scheduled for several VA examinations, but has failed to report.   He has indicated that he never received notification of these examinations.  The record shows that the VA Medical Center (VAMC) does not have the Veteran's current address and has sent notifications to an outdated address.  That is, although the RO is sending communication to the address last provided by the Veteran, the VAMC is not.  Accordingly, the Board finds that another attempt should be made to schedule the Veteran for a VA examination to secure a medical opinion as to whether the Veteran's current low back disability is related to his service, to include his complaints and treatment for his back therein.

The Board stresses to the Veteran, that while VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).


Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the Veteran, obtain any outstanding VA and private treatment records relevant to the Veteran's low back claim.

2.  Update the Veteran's current address in the VAMC database (the current address is contained in multiple notifications sent by the RO, and is documented in a July 23, 2009 VA Form 20-572, Request for Change of Address, submitted by the Veteran).  Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any low back disability.  It is imperative that the record be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After a review of the record and examination of the Veteran, the examiner should respond to the following:

(a)  Please identify (by medical diagnosis) each low back disability entity found.

(b)  As to each low back disability entity diagnosed, please opine whether such is at least as likely as not (a 50% or better probability) related to the Veteran's service, to include his low back complaints therein. 

The examiner must explain the rationale for all opinions, to include discussion of the Veteran's lay statements.

3.  Then review the record and readjudicate the low back claim remaining on appeal.  If it remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


